—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered June 17, 1992, convicting defendant, after a jury trial, of robbery in the first degree, burglary in the first degree, and burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, 10 to 20 years, and 3ti to 7 years, respectively, unanimously affirmed.
Defendant broke into the victim’s apartment, and stole cash and a tape deck, which he placed in a shopping bag. Police responded moments later. Defendant, who was dressed as described by the victim, and a companion were apprehended a couple of blocks away about 20 minutes later, carrying a shopping bag. The shopping bag contained a tape deck. Defendant was brought back to the victim’s apartment moments later for a confirmatory showup. Under the circumstances, there is no reason to conclude that the showup was inappropriately conducted (see, People v Duuvon, 77 NY2d 541). Defendant was apprehended in close proximity of time and *99location to the crime (see, People v King, 159 AD2d 306, lv denied 76 NY2d 738).
Defendant’s contention that since the police had probable cause to arrest him for possession of stolen property, they should have conducted a lineup, rather than a showup, is without merit (see, People v Torres, 169 AD2d 584, lv denied 77 NY2d 911; People v Ruiz, 190 AD2d 572).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Asch, Nardelli and Tom, JJ.